Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 03/23/2022. Applicant amended claims 1-2, 7, 10, 15-16, 20, 23-24 and 26. Claims 1-26 are presented for examination and claims 1-5, 10-21 and 24-26 are rejected for the reasons indicated herein below.     



Response to arguments
2. 	Applicant's arguments filed on 03/23/2022 have been fully considered but they are not persuasive and also the claims submitted on 03/23/2022 are moot and rejected in view of the new ground(s) of rejection. 


Terminal Disclaimer
3.	The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
4.	Claim 24 is objected to because of the following informalities: 

Claim 24, line 9, recites “wherein the control signal enables a turn ON of a power switch after a first duration or a second duration” it should be changed to “wherein the control signal enables a turn ON of [[a]] the power switch after a first duration or a second duration”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 10-16 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (U.S. Pub. No. 2018/0294734 A1) in view of Uusitalo (U.S. Pub. No. 2005/0046404 A1).

Regarding claim 1, Song et al. (e.g. see Figs. 1-15) discloses “A controller configured for use in a power converter (e.g. see Figs. 1-15), the controller comprising: a control circuit coupled to receive an input line voltage sense signal representative of an input voltage of the power converter(e.g. Fig. 14, see 1500, Vbus, 1540 and 1550), the control circuit configured to generate a control signal in response to a request signal representative of an output of the power converter (e.g. Figs. 14-15, see 1550, Tset and Vo, also see the abstract), turning OFF a clamp switch (S2) and turning ON a power switch (S1), wherein the delay time is selected in response to the input line voltage sense signal (Vbus), the control circuit further configured to generate a clamp drive signal to control a clamp driver (e.g. Figs. 1-2 and 14-15, see 1500, 1540, 1550, Tset and 1530, also see the abstract, para. 0045-0053 and para. 0064-0084); and a drive circuit configured to generate a drive signal to control the power switch (S1) to transfer energy from an input of the power converter (Vbus) to the output of the power converter (e.g. Figs. 1-2 and 13-15, see 1500, 1540, 1550, Tset and 1530, also see the abstract, para. 0045-0053 and para. 0064-0084)”. Song et al. does not appear to explicitly disclose “wherein the control signal represents a delay time between turning OFF a clamp switch and turning ON a power switch, wherein the delay time is selected in response to the input line voltage sense signal”. However, Uusitalo shows “wherein the control signal represents a delay time between turning OFF a clamp switch and turning ON a power switch, wherein the delay time is selected in response to the input line voltage sense signal (Uusitalo, e.g. Figs. 1-3, see 110, 140, 130, 120, 210, 240, 230, 220, Qmain, Qclp, also see para. 0027-0031 and para. 0035-0037)”. Having the control signal represents a delay time between turning OFF the clamp switch and turning ON the power switch, wherein the delay time is selected in response to the input line voltage sense signal as taught by Uusitalo in the power converter of Song et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control signal represents a delay time between turning OFF the clamp switch and turning ON the power switch, wherein the delay time is selected in response to the input line voltage sense signal as taught by Uusitalo in the power converter of Song et al. for the purpose of reducing the probability of cross current conduction and enhancing the power efficiency of the power converter via having an accurate signal of the control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 4, Song et al. (e.g. see Figs. 1-15) discloses “wherein the control circuit (1500) is further configured to control the clamp driver to inject charge stored in a clamp capacitor (Cr) into an energy transfer element (T) to discharge a parasitic capacitance of the power switch (S1) into the energy transfer element (T) before the power switch (S1) is turned on”.

Regarding claim 10, Song et al. (e.g. see Figs. 1-15) discloses “A power converter (e.g. see Figs. 1-15), comprising: an energy transfer element coupled between an input of the power converter and an output of the power converter (e.g. Fig. 14, see Vbus, T and Vo); a power switch (S1)) coupled to the energy transfer element (T); a clamp driver (inside 1530) coupled to the energy transfer element (T) and the power switch (S1); and a primary controller (1500) coupled to the clamp driver (inside 1530) and the power switch (S1), the primary controller (1500) comprising: a control circuit (1550) configured to generate a control signal (Tset) in response to a request signal (Vo) representative of the output of the power converter, wherein the control signal (Tset) is representative of a selection of one of a plurality of modes (CCM and DCM) of operation to turn ON of the power switch (S1) after a turn OFF of a clamp switch (S2) in response to an input line voltage sense signal (Vbus), the control circuit (1550) further configured to generate a clamp drive signal to control the clamp driver (inside 1530) (e.g. Figs. 1-2 and 14-15, see 1500, 1540, 1550, Tset and 1530, also see the abstract, para. 0045-0053 and para. 0064-0084); and a drive circuit (1530) configured to generate a drive signal to control the power switch (S1) to transfer energy from the input of the power converter (Vbus) to the output of the power converter (e.g. Figs. 1-2 and 13-15, see 1500, 1540, 1550, Tset and 1530, also see the abstract, para. 0045-0053 and para. 0064-0084)”. Song et al. does not appear to explicitly disclose “wherein the control signal is to vary the turn ON of the power switch after a turn OFF of a clamp switch in response to an input line voltage sense signal”. However, Uusitalo shows “wherein the control signal is to vary the turn ON of the power switch after a turn OFF of a clamp switch in response to an input line voltage sense signal (Uusitalo, e.g. Figs. 1-3, see 110, 140, 130, 120, 210, 240, 230, 220, Qmain, Qclp, also see para. 0027-0031 and para. 0035-0037)”. Having the control signal being able to vary the turn ON of the power switch after a turn OFF of a clamp switch in response to an input line voltage sense signal as taught by Uusitalo in the power converter of Song et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the control signal being able to vary the turn ON of the power switch after a turn OFF of a clamp switch in response to an input line voltage sense signal as taught by Uusitalo in the power converter of Song et al. for the purpose of reducing the probability of cross current conduction and enhancing the power efficiency of the power converter via having an accurate signal of the control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 11, Song et al. (e.g. see Figs. 1-15) discloses “the clamp driver comprising a clamp capacitor (Cr) coupled to the clamp switch (S2), wherein the clamp capacitor (Cr) is coupled to store a charge that is injected into a primary winding (primary winding of T) of the energy transfer element through the clamp switch (S2) in response to the clamp drive signal (output of 1530)”.

Regarding claim 12, Song et al. (e.g. see Figs. 1-15) discloses “wherein the energy transfer element (T) further comprises a magnetizing inductance (Lm) and a leakage inductance (Lk) between the clamp driver and the primary winding”.

Regarding claim 13, Song et al. (e.g. see Figs. 1-15) discloses “wherein the plurality of modes of operation comprises a first mode of operation and a second mode of operation (CCM and DCM), wherein the first mode of operation is continuous conduction mode (CCM), and wherein the second mode of operation is discontinuous conduction mode (DCM) (e.g. see Figs. 1-15, also see the abstract, para. 0003, para. 0053-0061 and para. 0086)”.
Regarding claim 14, Song et al. (e.g. see Figs. 1-15) discloses “wherein the leakage inductance (Lk) of the energy transfer element reduces a drain to source voltage of the power switch (S1) to substantially zero in response to the turn on of the clamp switch (S2)”.

Regarding claim 15, Song et al. (e.g. see Figs. 1-15) discloses “wherein the leakage inductance (Lk) and the magnetizing inductance (Lm) of the energy transfer element reduce a drain to source voltage of the power switch (S1) to substantially zero in response to the turn on of the clamp switch (S2)”.

Regarding claim 16, Song et al. (e.g. see Figs. 1-15) discloses “the clamp driver comprising: a low side driver coupled to receive the clamp drive signal, the low side driver configured to communicate the turn on of the clamp switch (S) (e.g. Figs. 1-2 and 13-15, see 1500, 1540, 1550, Tset and inside 1530, also see the abstract, para. 0045-0053 and para. 0064-0084. Implicit); and a high side driver coupled to the clamp switch (S2), the high side driver configured to generate a clamp enable signal to control the clamp switch (S2) (e.g. Figs. 1-2 and 13-15, see 1500, 1540, 1550, Tset and inside 1530, also see the abstract, para. 0045-0053 and para. 0064-0084. Implicit)”.



Regarding claims 24-26; they all comprise substantially same subject matter as in the recited apparatus claims 1-5 and 10-21, therefore claims 24-26 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-5 and 10-21. Therefore the previous rejections based on the apparatus will not be repeated. 




Claims 2-3, 5 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Song et al. (U.S. Pub. No. 2018/0294734 A1) in view of Uusitalo (U.S. Pub. No. 2005/0046404 A1), further in view of Gaknoki et al. (U.S. Pub. No. 2011/0193494 A1). 
Regarding claims 2, the combination of Song et al. (e.g. Figs. 1-15) and Uusitalo (e.g. Figs. 1-3) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “the control circuit comprising: an enable circuit configured to generate an enable signal in response to the request signal; and a monostable multivibrator configured to generate the clamp drive signal to turn on the clamp switch in response to the enable signal, the monostable multivibrator configured to output a pulse for a first duration, wherein the first duration begins near an end of an off time of the power switch in response to a determination to turn on the power switch”. However, Gaknoki et al. shows “the control circuit comprising: an enable circuit configured to generate an enable signal in response to the request signal (Gaknoki et al., e.g. Fig. 9, see 902); and a monostable multivibrator configured to generate the clamp drive signal to turn on the clamp switch in response to the enable signal, the monostable multivibrator configured to output a pulse for a first duration, wherein the first duration begins near an end of an off time of the power switch in response to a determination to turn on the power switch (Gaknoki et al., e.g. Fig. 9, see 902, 950, 904, 954, 958 and 940)”. Having an enable circuit and a monostable multivibrator as taught by Gaknoki et al. in the control circuit of Song et al. and Uusitalo would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the enable circuit and the monostable multivibrator as taught by Gaknoki et al. in the control circuit of Song et al. and Uusitalo for the purpose of enhancing the power efficiency of the power converter via having an accurate signal of the control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 3, the combination of Song et al. (e.g. see Figs. 1-15), Uusitalo (e.g. Figs. 1-3) and Gaknoki et al. (e.g. Figs. 1-10) discloses “the control circuit further comprising a flip flop coupled to the monostable multivibrator, the flip flop configured to generate a first logic state in response to the clamp drive signal (Gaknoki et al., e.g. Fig. 9, see 922 and 904)”.

Regarding claim 5, the combination of Song et al. (e.g. see Figs. 1-15), Uusitalo (e.g. Figs. 1-3) and Gaknoki et al. (e.g. Figs. 1-10) discloses “wherein the control circuit further comprises a delay circuit configured to delay the turn on of the power switch to provide sufficient time for a parasitic capacitance of the power switch to be discharged into an energy transfer element before the power switch is turned on (Gaknoki et al., e.g. Fig. 9, see 961, 968, 958, and 922, also see Song, et al. Fig. 14, see S1)”.

Regarding claim 17, the combination of Song et al. (e.g. Figs. 1-15) and Uusitalo (e.g. Figs. 1-3) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 10, except for “the power converter further comprising a secondary controller configured to generate the request signal in response to a feedback signal representative of the output of the power converter”. However, Gaknoki et al. shows “the power converter further comprising a secondary controller configured to generate the request signal in response to a feedback signal representative of the output of the power converter (Gaknoki et al., e.g. Fig. 1, see 128)”. Having a secondary controller configured to generate the request signal in response to a feedback signal representative of the output of the power converter as taught by Gaknoki et al. in the power converter of Song et al. and Uusitalo would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the secondary controller as taught by Gaknoki et al. in the power converter of Song et al. and Uusitalo for the purpose of enhancing the power efficiency of the power converter via having an accurate signal of the control circuit using a feedback. Also for the purpose of making the device more widely usable.

Regarding claim 18, the combination of Song et al. (e.g. see Figs. 1-15), Uusitalo (e.g. Figs. 1-3) and Gaknoki et al. (e.g. Figs. 1-10) discloses “wherein the secondary controller is galvanically isolated from the primary controller (Implicit since the primary controller is in the primary side of the transformer and the secondary controller is in the secondary side of the transformer)”.

Regarding claim 19, the combination of Song et al. (e.g. Figs. 1-15) and Uusitalo (e.g. Figs. 1-3) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 10, except for “the control circuit comprising: an enable circuit configured to generate an enable signal in response to the request signal; and a monostable multivibrator configured to generate the clamp drive signal to turn on the clamp switch in response to the enable signal, the monostable multivibrator further configured to output a pulse for a first duration, wherein the first duration begins near an end of an off time of the power switch in response to a determination to turn on the power switch”. However, Gaknoki et al. shows “the control circuit comprising: an enable circuit configured to generate an enable signal in response to the request signal (Gaknoki et al., e.g. Fig. 9, see 902); and a monostable multivibrator configured to generate the clamp drive signal to turn on the clamp switch in response to the enable signal, the monostable multivibrator further configured to output a pulse for a first duration, wherein the first duration begins near an end of an off time of the power switch in response to a determination to turn on the power switch (Gaknoki et al., e.g. Fig. 9, see 902, 950, 904, 954, 958 and 940)”. Having an enable circuit and a monostable multivibrator as taught by Gaknoki et al. in the control circuit of Song et al. and Uusitalo would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the enable circuit and the monostable multivibrator as taught by Gaknoki et al. in the control circuit of Song et al. and Uusitalo for the purpose of enhancing the power efficiency of the power converter via having an accurate signal of the control circuit. Also for the purpose of making the device more widely usable.

Regarding claim 20, the combination of Song et al. (e.g. see Figs. 1-15), Uusitalo (e.g. Figs. 1-3) and Gaknoki et al. (e.g. Figs. 1-10) discloses “the control circuit further comprising a flip flop coupled to the monostable multivibrator, wherein the flip flop generates a first logic state in response to the clamp drive signal (Gaknoki et al., e.g. Fig. 9, see 922 and 904)”.

Regarding claim 21, the combination of Song et al. (e.g. see Figs. 1-15), Uusitalo (e.g. Figs. 1-3) and Gaknoki et al. (e.g. Figs. 1-10) discloses “wherein the control circuit further comprises a delay circuit configured to delay turning on the power switch to provide sufficient time for a parasitic capacitance of the power switch to be discharged into the energy transfer element before the power switch is turned on  (Gaknoki et al., e.g. Fig. 9, see 961, 968, 958, and 922, also see Song, et al. Fig. 14, see S1)”.



Allowable Subject Matter
6.	Claims 6-9 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if all the claim objections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 6-9, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “the delay circuit comprising: a first switch controlled by a first mode of operation signal; a first delay circuit coupled to the first switch, the first delay circuit configured to output the control signal after a first delay time; a second switch controlled by a second mode of operation signal; and a second delay circuit coupled to the second switch, the second delay circuit configured to output the control signal after a second delay time, wherein the second delay time is greater than the first delay time”. As recited in claims 6-9.

Regarding claims 22-23, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “wherein the delay circuit comprises: a first switch configured to be controlled by a first mode of operation signal; a first delay circuit configured to output the control signal after a first delay time; a second switch coupled to be controlled by a second mode of operation signal; and a second delay circuit configured to output the control signal after a second delay time, wherein the second delay time is greater than the first delay time”. As recited in claims 22-23.




Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839